DETAILED ACTION
Applicant: ARONKYTO, Petri; ARPONEN, Eveliina; HAASLAHTI, Ville; JUVONEN, Risto; & OIKARI, Timo
Assignee: Hidex Oy 
Attorney: James C. LYDON (Reg. No.: 30,082)
Filing: Non-Provisional Application filed 10 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-11 are currently pending before the Office.

Priority
The instant application claims foreign priority to EP 20179273.6 filed 10 June 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/10/2021 has been considered.

Drawings
Figure 1 is described in the Background section of the Application, and appears to only show prior art structure/features, and should, accordingly, be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “a background count in liquid scintillation counting . . . measuring an external standard spectrum of a sample” which is indefinite since it is unclear if the “sample” is also a “liquid scintillator” which is used for “liquid scintillation counting”.  The Specification discloses “the sample is placed in direct contact with a liquid scintillation medium” (Spec., Pg. 1, Ln. 12-13).  Further detail should be added to the claims to define the relationship between the “sample” and the “liquid scintillator” since it is unclear if the “sample” is next to the “liquid scintillator”, if the “sample” and the “liquid scintillator” are mixed together (i.e. homogenous), if the “sample” and the “liquid scintillator” are separate and distinct, or have some other relationship.  For purposes of examination, a “liquid scintillator” which emits light will correspond to the “liquid scintillator/sample”.  Claims 2-12 inherit this rejection.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al., “Liquid scintillation counting: Determination of background counts of quenched samples using an external standard channels ratio”, Analytical Chemistry, Academic Press, Amsterdam, NL, Vol. 29, No. 1, 01APR1969, Pgs. 154-163 (cited in IDS dated 05/10/2021).
Regarding claim 1, Takashi et al. discloses a method for determining a background count rate in liquid scintillation counting (Abstract), comprising: 
- measuring an external standard spectrum of a sample (Pg. 156, Procedure – external standard channels ratio of green (G) counts divided by the blue (B) counts (G/B) was obtained from the spectrometer for each sample count), 
- determining, from the external standard spectrum, an external standard count rate within an energy window (Pg. 156, Calculations – three 10 min repeat counts per sample at four different gain settings were averaged and converted to counts per minute (cpm)), 
- determining, based on the external standard count rate within the energy window, a background reference parameter (Pg. 156, Procedure – external standard channels ratio of green (G) counts divided by the blue (B) counts (G/B) was obtained from the spectrometer for each sample count), and 
- determining, based on the background reference parameter, the background count rate from a background reference curve (Pg. 156, Calculations – Estimated background counts were found for each of the test samples by using their external standard ratios and calibration curves). 
	
Regarding claim 3, Takashi et al. further discloses wherein the background reference parameter is calculated by an equation: 
    PNG
    media_image1.png
    32
    275
    media_image1.png
    Greyscale
 where ECounts is the Pg. 156, Procedure – external standard channel ratio).
Regarding claim 4, Takashi et al. further discloses wherein the method comprises: - determining, from the external standard spectrum, an external standard quench parameter (Pg. 156, Calculations – average experimental background cpm, an average G/B, and standard deviations (see Table 1 for equation) were obtained for the following groups of samples: set A, set B, set C, set D, the chemically quenched test samples, and the color quenched test samples), wherein the background reference parameter (Pg. 156, Calculations – Background calibration curves were plotted at four gain settings from the data obtained from the quenched standards) is determined based on the external standard count rate within the energy window (Fig. 1 – background calibration curves prepared with a Ce-137 external standard; Pg. 156, Calculations – This estimated background was compared to the actual experimental background and the per cent error (see Table 1) was calculated) and the external standard quench parameter (Pg. 156, Calculations).
Regarding claim 6, Takashi et al. further discloses wherein the background reference parameter is calculated by an equation: Ref = ECounts * ScalingConstant1, when QP >= QPthreshold, or Ref = ECounts * ScalingConstant1 + (QPthreshold - QP) * ScalingConstant2, when QP < QPthreshold, where ECounts is the external standard count rate within the energy window, QP is the external standard quench parameter, ScalingConstant1 is a first scaling constant, ScalingConstant2 is a second scaling constant and QPthreshold is an external standard quench parameter threshold (Fig. 1; Pg. 157, Results – the external standard ratio became larger as quenching increased).
Regarding claim 7, Takashi et al. further discloses wherein the background sample contains a liquid scintillation cocktail and a quench agent (Pg. 156, Calculations – average experimental background cpm, an average G/B, and standard deviations (see Table 1 for equation) were obtained for the following groups of samples: set A, set B, set C, set D, the chemically quenched test samples, and the color quenched test samples).
Regarding claim 8, Takashi et al. further discloses wherein the number of background samples is at least 6 (Pg. 156, Preparation & Background – sample sets A,B,C,E, and seven empty vials were counted with the background samples).
Takashi et al. further discloses wherein the sample contains carbon-14 (Pg. 157, Results – carbon-14 counting efficiency range).
	
Claims 2, 5, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. as applied to claim 1 and 4, respectively, above, and further in view of Packard (US Pat. 3,688,120).
Regarding claims 2 and 5, Takashi et al. discloses the methods of claims 1 and 4, respectively, and further discloses wherein the background reference curve (Fig. 1) is generated by: 
- using a plurality of background samples having different quenches (Pg. 156, Calculations – average experimental background cpm, an average G/B, and standard deviations (see Table 1 for equation) were obtained for the following groups of samples: set A, set B, set C, set D, the chemically quenched test samples, and the color quenched test samples) and performing the following steps for each background sample: 2New Utility Appln.PATENT PRELIMINARY AMENDMENT 

    PNG
    media_image2.png
    479
    451
    media_image2.png
    Greyscale

Pg. 156, Calculations – Background calibration curves were plotted at four gain settings from the data obtained from the quenched standards), 
- determining, based on an external standard count rate within the energy window, a background reference parameter (Fig. 1 – background calibration curves prepared with a Ce-137 external standard; Pg. 156, Calculations – This estimated background was compared to the actual experimental background and the per cent error (see Table 1) was calculated), 
- determining a background sample count rate within the energy window (Pg. 156, Calculations); 
- plotting the background sample count rates against the background reference parameters (Fig. 1; Pg. 156, Calculations), and 
- fitting a curve to the datapoints to obtain the background reference curve (Pg. 162, Conclusion – After obtaining the external standard ratio of an unknown sample, the calibration curve can be used to obtain the background).
However, Takashi et al. fails to specifically disclose measuring an energy spectrum.
In a related field of endeavor, Packard discloses a method of determining a background count rate in liquid scintillation counting (C.18:L.12-44 background count obtained from sample with known radioactive strength), comprising: - measuring an external standard spectrum of a sample (Fig. 12 sample 24; C.9:L.56-59 – sample containing a liquid scintillator and a radioactive isotope or isotopes to be measured); determining a background reference curve (Fig. 8; C.23:L.47-63 varying amounts of suitable quench material is added to different ones of the ten samples); measuring an energy spectrum of the background sample (C.13:L.25-40 – a measured energy spectrum can be used to compensate for Compton interactions), and determining, from the energy spectrum, a background sample count rate within the energy window (C.19:L.49-67 – energy window adjusted for counting efficiency); plotting the background sample count rates against the background reference parameters (Figs. 8-10), and fitting a curve to the datapoints to obtain the background reference curve (Figs. 8-10; C.23:L.47-63).

    PNG
    media_image3.png
    446
    918
    media_image3.png
    Greyscale

In view of the ability to compensate for Compton interactions using a measured energy spectrum as is disclosed in Packard at Column 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Packard with the teachings of Takashi et al. to assist in determining the true activity level of the isotope/sample by measuring the energy spectrum.

Regarding claim 9, Packard further discloses wherein the external standard quench parameter is the spectral endpoint of the external standard spectrum (Packard: C.13:L.18-40; C.18:L.88-C.19:L.18 – beta emitting isotopes are in the upper and lower limits w/ compensation).
Regarding claim 11, Packard further discloses a method for determining a net sample count rate (C.18:L.12-44 – subtracting background count to obtain net counts per minute) in liquid scintillation counting (Fig. 12 sample 24; C.9:L.56-59), comprising: - measuring an energy spectrum of a sample (C.13:L.25-40), - determining, from the energy spectrum, a gross sample count rate within an energy window (C.18:L.12-44 gross counts), 6New Utility Appln.PATENT PRELIMINARY AMENDMENTwherein the method comprises: - determining a background count rate according to claim 1 (Fig. 8; C.22:L.23-36; C.23:L.47-63), and - subtracting the background count rate from the gross sample count rate to obtain the net sample count rate (C.18:L.12-44).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. as applied to claim 1 above, and further in view of Rapkin et al. (US Pat. 3,77,144).
Regarding claim 10, Takashi et al. discloses the method of claim 1, but is silent regarding the energy window limits.  
In a related field of endeavor, Rapkin et al. discloses a gamma spectrometer (Fig. 1) for a scintillation crystal system (14) for samples (10), wherein the samples (10) are contained in containers (C.2:L.65-67) including an energy window covering 40 keV for low-energy radioactive samples, like iodine-125 (C.5:L.25-32).

    PNG
    media_image4.png
    534
    835
    media_image4.png
    Greyscale

In view of the ability to capture low-energy radioactive samples with an energy window in the 1-100 keV range as is disclosed in Rapkin et al. at Column 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rapkin et a. with the teachings of Takashi et al. to utilizing an energy window having an lower limit between 1 and 75 keV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (US Pat. 4,633,088) – which discloses a reverse quench measurement using a liquid scintillator counter (Figs. 1-3; Abstract).
Horrocks (US Pat. 4,075,480) – which discloses a quench determination in liquid scintillation counting systems (Fig. 17; Abstract).
Webb et al. (US Pat. 5,367,170) – which discloses a method for measuring samples with liquid scintillation counting and a counter (Fig. 1; Fig. 3 – E/Emax; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/             Examiner, Art Unit 2884